'   '




                                         No. 366-81193-2013

STATE OF TEXAS                                  §             IN THE 366TH JUDICIAL
                                                                               FILED IN
                                                §                       5th COURT OF APPEALS
vs.                                             §             DISTRICT COURTDALLAS, TEXAS
                                                §                       9/17/2015 1:52:28 PM
WILLIAM CHAD COLEMAN                            §             OF COLLIN COUNTY.     TEXAS
                                                                              LISA MATZ
                                                                                Clerk
                 WILLIAM CHAD COLEMAN'S NOTICE OF APPEAL


       TO THE HONORABLE JUDGE OF SAID COURT:

       William Chad Coleman, in The State ofTexas v. William Chad Coleman desires to appeal

a verdict against him by this Court in this cause number on August 5, 2015. William Chad

Coleman appeals to the Fifth Court of Appeals, in Dallas, Texas.



                              Respectfully Submitted,


                              Is/Niles Illich

                              Niles Illich
                              SBOT: 24069969
                              The Law Office ofNiles Illich, Ph.D., J.D.
                              701 Commerce
                              Suite 400
                              Dallas, Texas 75214
                              Direct: (972) 802-1788
                              Facsimile: (972) 236-0088
                              Email: Niles@appealstx.com

                              ATTORNEY FOR WILLIAM CHAD COLEMAN




            2015 AUG 31 Pt1 4: 2t~
            ANDREA STROH THOMPSON
                 DISTRICT CLERI\     '
             COLLiN COUNTY. TEXAS                   1
            BY~~~ DEPUTY
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above styled and captioned Notice of

Appearance was served on the Collin County District Attorney by placing this Notice into the

United States Postal Service on August 28, 2015 addressed as follows:

Greg Willis
Collin County District Attorney
2100 Bloomdale Road, Suite 100
~cKinney, TJC 75071



Is/ Niles Illich
Niles Illich




                                                2